Citation Nr: 1433533	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  14-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability (claimed as lower back pain).

2.  Entitlement to service connection for a cervical spine disability (claimed as neck pain).

3.  Entitlement to an increased rating greater than 10 percent for bilateral pes planus / plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of these matters currently is with the RO in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  In this case, the Veteran properly requested a Board hearing by live videoconference in his timely submitted January 2014 VA Form 9.  In June 2014, the Veteran's claim was certified to the Board and subsequently received by the Board without any evidence that the Veteran's hearing was scheduled or withdrawn.  Accordingly, the Veteran should be afforded a hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a videoconference hearing before the Board for the three issues on appeal, after which the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



